     Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 1 of 25
                                                                           1




 1                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
 2

 3     UNITED STATES OF AMERICA,              )
                          Plaintiff           )
 4                                            )
       vs.                                    ) No. 1:19-cr-10080-NMG-15
 5                                            )
       WILLIAM MCGLASHAN, JR.,                )
 6                        Defendant.          )
                                              )
 7                                            )
                                              )
 8                                            )
                                              )
 9

10

11                 BEFORE THE HONORABLE NATHANIEL M. GORTON
                          UNITED STATES DISTRICT JUDGE
12                              RULE 11 HEARING

13

14

15
                  John Joseph Moakley United States Courthouse
16                              Courtroom No. 4
                               One Courthouse Way
17                        Boston, Massachusetts 02210

18
                                 February 10, 2021
19                                   3:01 p.m.

20

21
                          Kristin M. Kelley, RPR, CRR
22                           Official Court Reporter
                  John Joseph Moakley United States Courthouse
23                       One Courthouse Way, Room 3209
                           Boston, Massachusetts 02210
24                          E-mail: kmob929@gmail.com

25                Mechanical Steno - Computer-Aided Transcript
     Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 2 of 25
                                                                        2




 1     APPEARANCES:

 2

 3               Justin D. O'Connell

 4               United States Attorney's Office MA

 5               1 Courthouse Way

 6               Suite 9200

 7               Boston, MA 02210

 8               617-748-3100

 9               Email: Justin.o'connell@usdoj.gov

10               for Plaintiff.

11

12

13               John C. Hueston

14               Hueston Hennigan

15               620 Newport Center Drive

16               Suite 1300

17               Newport Beach, CA 90014

18               949-226-6740

19               Email: Jhueston@hueston.com

20               for Defendant.

21

22

23

24

25
     Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 3 of 25
                                                                        3




 1     APPEARANCES:

 2

 3               Jack W. Pirozzolo

 4               Sidley Austin LLP

 5               60 State Street

 6               34th Floor

 7               Boston, MA 02109

 8               617-223-0304

 9               Email: Jpirozzolo@sidley.com

10               for Defendant.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 4 of 25
                                                                                          4




         1                             P R O C E E D I N G S

         2               THE CLERK:    This is Criminal Action No. 19-10080, the

         3     United States of America versus William McGlashan, Junior.

         4               Would counsel please introduce themselves for the

         5     record.

         6               MR. O'CONNELL:     Good afternoon, your Honor.         Justin

         7     O'Connell for the government.

         8               THE COURT:    Mr. O'Connell, good afternoon.

         9               MR. PIROZZOLO:     Good afternoon, your Honor.         Jack

03:02   10     Pirozzolo for the defendant, William McGlashan.

        11               THE COURT:    Good afternoon to you, Mr. Pirozzolo, and

        12     Mr. McGlashan.

        13               MR. HUESTON:    Good afternoon, your Honor.       It's John

        14     Hueston on behalf of Mr. McGlashan, and I'm present with

        15     Mr. McGlashan.

        16               THE COURT:    All right.    I'm sorry.    I didn't get the

        17     last name.    Say that again, please.

        18               MR. HUESTON:    H-U-E-S-T-O-N.

        19               THE COURT:    Mr. Hueston, yes.     I have you here.      Good

03:02   20     afternoon to you.     And good afternoon to Mr. McGlashan.

        21               THE DEFENDANT:     Good afternoon, your Honor.

        22               THE COURT:    We're here, as I understand it, to take a

        23     change of plea, is that correct, Mr. Hueston?

        24               MR. HUESTON:    Yes, it is, your Honor.

        25               THE COURT:    First, I need to have your client sworn.
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 5 of 25
                                                                                     5




         1               (William McGlashan, sworn.)

         2               THE COURT:    Before we start, I need to note for the

         3     record that we are proceeding today with this change of plea by

         4     Zoom, pursuant to a general order of this Court, the National

         5     Emergency Act, and the CARES Act.       These regulations relate to

         6     the coronavirus pandemic and authorize under certain

         7     circumstances, such as these, the conduct of criminal

         8     proceedings by means of videoconferencing.         As the presiding

         9     judge, I am satisfied that we should proceed this way because

03:03   10     both the government and the defendant have requested to go

        11     forward with this change of plea and believe that this is a

        12     matter of importance.     In the interest of justice, it ought not

        13     be delayed.    That leaves only the defendant's consent to go

        14     forward by videoconference to be determined.

        15               Mr. McGlashan, do you understand what I have just said

        16     about proceeding with this change of plea by videoconference?

        17               THE DEFENDANT:     Yes, I do, your Honor.

        18               THE COURT:    Have you discussed with your attorney your

        19     right to consent or not to consent to proceed in this fashion?

03:04   20               THE DEFENDANT:     Yes, your Honor.

        21               THE COURT:    Do you now in open court agree to waive

        22     your right to have an in person conference?

        23               THE DEFENDANT:     Yes, your Honor.

        24               THE COURT:    I declare, therefore, that the defendant

        25     has consented to go forward by videoconferencing and that, in
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 6 of 25
                                                                                     6




         1     the interest of justice, this change of plea ought not be

         2     delayed.   Thus, we are going to go forward using Zoom

         3     technology.

         4                This is still a public hearing and these proceedings

         5     are being made available to members of the public, the press,

         6     and interested parties via Zoom technology.         Those attendees

         7     are not, of course, permitted to participate in any other way

         8     in these proceedings.

         9                I also remind all of you who are attending this

03:04   10     videoconference that Federal Rule of Criminal Procedure 53 and

        11     local Rule 83.3 prohibit photographing, recording, and

        12     broadcasting this proceeding, and any violation of these rules

        13     will subject the wrongdoer to sanctions and/or loss of press

        14     privileges.

        15                Mr. McGlashan, do you understand that you are now

        16     under oath and that if you answer any of my questions falsely,

        17     those answers may later be used against you in a prosecution

        18     for perjury or making a false statement?        Do you understand

        19     that?

03:05   20                THE DEFENDANT:    Yes, your Honor.

        21                THE COURT:   Would you please state your actual name

        22     for the record.

        23                THE DEFENDANT:    William Earl McGlashan, Junior.

        24                THE COURT:   How old are you, Mr. McGlashan?

        25                THE DEFENDANT:    I'm 57.
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 7 of 25
                                                                                    7




         1                 THE COURT:   What is your educational background?

         2                 THE DEFENDANT:   I received a BA in history from Yale

         3     University and an MBA from the Stanford Graduate School of

         4     Business.

         5                 THE COURT:   Have you ever been treated for any mental

         6     illness or addiction to narcotic drugs of any kind?

         7                 THE DEFENDANT:   No, I have not.

         8                 THE COURT:   Are you presently under the influence of

         9     any drug, medication or alcoholic beverage of any kind?

03:06   10                 THE DEFENDANT:   No, I am not.

        11                 THE COURT:   Have you received a copy of the indictment

        12     in this case, that is the written charges made against you, and

        13     have you discussed those charges and the case in general with

        14     Mr. Hueston and Mr. Pirozzolo as your attorneys?

        15                 THE DEFENDANT:   Yes, your Honor.

        16                 THE COURT:   And in your own words, Mr. McGlashan, what

        17     do you understand that you are being charged with here this

        18     afternoon?

        19                 THE DEFENDANT:   Wire fraud and honest services wire

03:06   20     fraud, your Honor.

        21                 THE COURT:   Are you fully satisfied with the counsel,

        22     representation, and advice given to you by both Mr. Hueston and

        23     Mr. Pirozzolo as your attorneys in this case?

        24                 THE DEFENDANT:   Yes, your Honor.

        25                 THE COURT:   I understand a written plea agreement has
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 8 of 25
                                                                                        8




         1     been entered into between you and the government.          I would ask

         2     Mr. O'Connell to briefly outline the provisions of that

         3     agreement for you and for the Court.

         4               MR. O'CONNELL:     Yes, your Honor.     The defendant,

         5     William McGlashan, agrees to plead guilty to Count 7 of the

         6     Fourth Superseding Indictment.       That charges him with wire

         7     fraud and honest services wire fraud in so far as that count

         8     charges a scheme and an artifice to defraud the ACT, Inc. of

         9     standardized tests and test scores and of its right to the

03:07   10     honest and faithful services of its test administrators.

        11               The U.S. Attorney agrees to dismiss Counts 1, 2, and 3

        12     at the time of sentencing.

        13               The defendant's plea, with the consent of the U.S.

        14     Attorney, will be a conditional plea in which he reserves the

        15     right to appeal the denial of his motion to dismiss Count 7 of

        16     the Fourth Superseding Indictment, that motion being docket

        17     No. 1023, only to the extent that motion argued either, first,

        18     that test scores, as a matter of law, constitute property for

        19     the purpose of the mail or wire fraud statutes and to the

03:07   20     extent that standardized tests might be considered property

        21     under the mail or wire fraud statutes the indictment did not

        22     adequately allege facts establishing a scheme for fraudulently

        23     obtained standardized tests in this case, and, second, that the

        24     indictment did not adequately allege facts establishing that

        25     test administrators owe a fiduciary duty to testing companies
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 9 of 25
                                                                                        9




         1     in this case.

         2               The defendant will have the right to withdraw his

         3     guilty plea should he prevail on that appeal.

         4               The U.S. Attorney's office further agrees that based

         5     on the information known to the office at this time, no further

         6     charges will be brought against the defendant in connection

         7     with the conduct set forth in the indictment.

         8               The maximum penalties are set forth for Count 7, which

         9     is the wire fraud and honest services wire fraud count.          Those

03:08   10     maximum penalties are incarceration of up to 20 years,

        11     supervised release for 3 years, a fine of $250,000, or twice

        12     the gross gain or loss from the offense, a mandatory Special

        13     Assessment of $100, restitution and forfeiture to the extent

        14     charged in the indictment.

        15               This plea is being tendered pursuant to Federal Rule

        16     of Criminal Procedure 11(c)(1)(C), which requires the Court to

        17     accept the agreed upon disposition and judgment.          If the Court

        18     rejects any aspect of the plea agreement, the U.S. Attorney may

        19     deem the agreement null and void.       The defendant may not

03:09   20     withdraw his guilty plea unless the court rejects the plea

        21     agreement.    The U.S. Attorney will take the position that the

        22     defendant's total offense level is 16, based on a bribe amount

        23     of more than $250,000 but less than $550,000, which results in

        24     a guideline range of 21 to 27 months.

        25               The parties agree in the plea agreement that the
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 10 of 25
                                                                                  10




         1     following is a reasonable and appropriate disposition for this

         2     case:   Incarceration for a period of 3 months; a fine of

         3     $250,000; 24 months of supervised release, which is to include

         4     250 hours of community service; a special assessment;

         5     restitution to be determined at the sentencing; and forfeiture.

         6                The defendant waives his right to appeal his

         7     conviction and sentence except as set forth in paragraph 1 of

         8     the agreement, assuming that the Court accepts the agreed upon

         9     disposition in the plea agreement.        However, the defendant also

03:10   10     retains his right to appeal based on claims of ineffective

        11     assistance of counsel or prosecutorial misconduct.

        12                The defendant waives his right to claim attorney's

        13     fees under the Hyde Amendment.

        14                Finally, your Honor, the U.S. Attorney can withdraw

        15     from this plea agreement if the defendant moves to withdraw his

        16     plea of guilty, if the court rejects the parties' agreed upon

        17     disposition, or if the defendant breaches the plea agreement.

        18                THE COURT:    All right.    Thank you, Mr. O'Connell.

        19                Mr. McGlashan, are those the terms of your agreement

03:10   20     with the government as you understand them?

        21                THE DEFENDANT:    Yes, your Honor.

        22                THE COURT:    Has anyone made any other or different

        23     promise or assurance to you of any kind in an effort to make

        24     you plead guilty here this afternoon?

        25                THE DEFENDANT:    No, your Honor.
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 11 of 25
                                                                                   11




         1                THE COURT:    Has anyone attempted to force you to plead

         2     guilty here today?

         3                THE DEFENDANT:    No.

         4                THE COURT:    You understand the offense to which you

         5     are pleading guilty is a felony, and if that plea is accepted,

         6     you'll be judged guilty of that offense and such adjudication

         7     may deprive you of valuable civil rights, such as the right to

         8     vote, the right to hold public office, the right to serve on a

         9     jury, the right to possess any kind of firearm?          Do you

03:11   10     understand all of that?

        11                THE DEFENDANT:    Yes, your Honor.

        12                THE COURT:    Then once again, Mr. O'Connell, will you

        13     remind the defendant of the maximum possible penalties that he

        14     faces and if there are any mandatory minimums.

        15                MR. O'CONNELL:    Yes, your Honor.     There are no

        16     mandatory minimums in this case, but the maximum penalties are

        17     incarceration for up to 20 years, supervised release for

        18     3 years, a fine of $250,000, or twice the gross gain or loss

        19     from the offense, whichever is greater, a mandatory Special

03:12   20     Assessment of $100, restitution, and forfeiture to the extent

        21     charged.

        22                THE COURT:    Mr. McGlashan, do you understand the

        23     possible consequences of your plea here this afternoon?

        24                THE DEFENDANT:    Yes, your Honor.

        25                THE COURT:    Do you understand that the plea agreement
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 12 of 25
                                                                                       12




         1     you have made with the government, which we call a C plea,

         2     calls for a specific sentence as outlined by the Assistant

         3     United States Attorney just now?

         4                After consideration, the Court will either accept or

         5     reject that agreement.      If I accept it, we will go forward with

         6     the sentencing and I will impose the sentence you have agreed

         7     upon.   If I reject the agreement, you will have the opportunity

         8     to withdraw your plea of guilty and go to trial or not withdraw

         9     your plea and become subject to a sentence which may be less

03:12   10     favorable than your agreement with the government.

        11                Do you understand all of that?

        12                THE DEFENDANT:    Yes, your Honor.

        13                THE COURT:    Do you also understand that if you are

        14     sentenced pursuant to your C plea agreement, you will have no

        15     right to appeal that sentence to a higher court and no right to

        16     be released on parole, which has been abolished?          Do you

        17     understand that?

        18                THE DEFENDANT:    Yes, your Honor.

        19

03:13   20                MR. PIROZZOLO:    I'm sorry, your Honor.      This is Jack

        21     Pirozzolo.    I apologize.    So we're clear, I want to make sure

        22     it's clear that he has retained the right to appeal

        23     conditionally under the agreement.

        24                THE COURT:    I could have noted that.      There is a

        25     conditional right to appeal that will be determined by an
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 13 of 25
                                                                                      13




         1     appellate court, which will then determine your ultimate fate.

         2     You understand that as well?

         3                THE DEFENDANT:    Yes, your Honor.

         4                MR. PIROZZOLO:    One very minor technical thing.      I

         5     believe Mr. O'Connell may have misspoke very slightly with

         6     regard to the last sentence of the conditional plea language,

         7     which I believe provides defendant will have the right to

         8     withdraw his guilty plea should defendant prevail on appeal.

         9                MR. O'CONNELL:    That's right, your Honor.      He would

03:14   10     retain that right as well, pursuant to paragraph 1 of the plea

        11     agreement.

        12                THE COURT:    Mr. McGlashan, do you understand generally

        13     that you have a right to plead not guilty to any offense

        14     charged against you and to persist in that plea and that you

        15     would then have the right to a trial by jury during which you'd

        16     have the right to be represented by counsel, you'd have the

        17     right to see and hear all of the witnesses and have them

        18     cross-examined in your defense, you'd have the right on your

        19     own part to decline to testify unless you voluntarily agree to

03:14   20     do so, and you have the right to the issuance of subpoenas or

        21     compulsory process to compel the attendance of witnesses to

        22     testify in your defense?      Do you understand all of that?

        23                THE DEFENDANT:    Yes, your Honor.

        24                THE COURT:    And you further understand that, by

        25     entering a plea of guilty, if that plea is accepted by this
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 14 of 25
                                                                                    14




         1     Court, there will be no trial and you will have waived or given

         2     up your right to a trial by jury as well as those other rights

         3     associated with such a trial that I just described?

         4                THE DEFENDANT:    Yes, your Honor.

         5                THE COURT:    You understand that?

         6                THE DEFENDANT:    Yes, your Honor.

         7                THE COURT:    Then, Mr. O'Connell, will you please

         8     inform the defendant of exactly what facts the government would

         9     prove if this matter were to go to trial.

03:15   10                MR. O'CONNELL:    Yes, your Honor.     If this case were to

        11     proceed to trial, the evidence would show through recorded

        12     calls, e-mails, witness testimony, and other documents that

        13     ACT, Inc. is a private for profit business headquartered in

        14     Iowa that prepares, administers and scores the ACT exam, the

        15     standardized test that's widely used as part of the college

        16     admissions process.

        17                The ACT exam and the ACT scores and score reports are

        18     the intellectual and physical property of ACT, Inc.          ACT, Inc.

        19     has the sole right to determine how to use the ACT exam and

03:16   20     endeavors to keep the exam and its operations exclusive, secure

        21     and confidential.

        22                According to ACT, Inc.'s rules, for example, no person

        23     is permitted access to sit for the ACT exam unless she pays a

        24     fee, promises to preserve the confidentiality of the exam, and

        25     represents that she is the person whose name and address were
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 15 of 25
                                                                                  15




         1     used in applying to sit for the exam.        ACT, Inc. also owns

         2     copyrights to the ACT exam and its component questions that

         3     prohibit anybody from copying, using or opening the ACT exam

         4     other than the registered examinee on the prescribed test day.

         5     In addition, ACT scores and score reports are the physical

         6     embodiment of substantial and valuable services that ACT, Inc.

         7     provides in its pursuit of making money.

         8                ACT's business depends upon the integrity of the

         9     testing process and the goodwill it has developed by ensuring

03:16   10     that its exams and the corresponding scores and score reports

        11     are not the product of fraud or viewed as corruptible or

        12     unreliable.    The value of ACT's products and the worth of ACT,

        13     Inc. itself are negatively impacted when its testing process is

        14     subverted or perceived to be subvertible.

        15                ACT, Inc. typically uses paid test administrators to

        16     administer its exams.      These test administrators owe fiduciary

        17     duties, including the duty of honest services, to the ACT as

        18     part of the test administration process.

        19                Prior to administering the ACT exams, test

03:17   20     administrators certify that they will administer the test in

        21     accordance with the policies and procedures of ACT, Inc., which

        22     include keeping test materials secure and confidential, only

        23     providing the test materials to named examinees and not

        24     receiving any compensation from sources other than ACT, Inc.

        25     related to the test administration.
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 16 of 25
                                                                                       16




         1                After the ACT exam is complete, these policies and

         2     procedures also require test administrators to certify that

         3     they were actively involved in the test administration, to

         4     immediately return the exam to ACT, Inc., and to submit a

         5     report that accurately states the dates and times that each

         6     section of the exam was completed.        In exchange for performing

         7     these duties, test administrators are compensated by ACT, Inc.

         8                The defendant, William McGlashan, Junior is a resident

         9     of California.     McGlashan committed wire fraud and honest

03:18   10     services wire fraud in connection with the scheme to defraud

        11     ACT, Inc. of its property and the honest services of its test

        12     administrator, Igor Dvorskiy, by paying William Rick Singer

        13     $50,000 to bribe Dvorskiy to allow Mark Riddell to purport to

        14     proctor McGlashan's son's ACT exam and to secretly correct his

        15     answers, thereby attaining a fraudulently inflated exam score.

        16                McGlashan's participation in this scheme went as

        17     follows: In April 2017, McGlashan engaged Singer to provide

        18     college counseling services for his three children.          Prior to

        19     engaging Singer, a psychologist had recommended that

03:19   20     McGlashan's son receive a testing accomodation of time and one

        21     half.   However, at Singer's instruction, on September 7, 2017,

        22     McGlashan's son e-mailed the psychologist asking for, quote,

        23     double time for the ACT/SAT test, end quote, to allow him to

        24     take the exam, quote, over the course -- sorry.          I apologize.

        25     Quote, over the course of 2 days, end quote.         McGlashan's son
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 17 of 25
                                                                                       17




         1     then forwarded his e-mail to McGlashan.         Thereafter, the

         2     psychologist issued the requested double time accommodation and

         3     the ACT granted McGlashan's son the double time over multiple

         4     days accommodation for the exam.

         5                On November 20, 2017, Singer forwarded an e-mail to

         6     McGlashan from Igor Dvorskiy.       The e-mail attached a request

         7     for a range testing form to schedule McGlashan's son's ACT exam

         8     at the test center Singer controlled in West Hollywood,

         9     California, where Dvorskiy served as the ACT test

03:20   10     administrator.     Singer instructed McGlashan to please send the

        11     form to the ACT.

        12                The form identified McGlashan's son as the examinee

        13     and Dvorskiy as the test coordinator for this exam.          The form

        14     also contained a certification signed by Dvorskiy that the exam

        15     would be administered in accordance with the ACT administration

        16     manual and that Dvorskiy would, quote, ensure that the test

        17     materials are kept secure and confidential, used only for the

        18     examinee identified on this form, not transferred to another

        19     individual or location, and return to ACT immediately after

03:21   20     testing, end quote.

        21                On November 23, 2017, McGlashan's wife advised her

        22     son's high school that he would take the ACT exam at his

        23     school, which was in the San Francisco Bay area, and that that

        24     exam would take place on December 20th and 21st of 2017.

        25                However, on November 28, 2017, McGlashan e-mailed the
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 18 of 25
                                                                                          18




         1     learning specialist at her son's high school the following

         2     explanation: Quote, I am in LA with my son on December 9th and

         3     Rick, my son's college counselor, has arranged for him to take

         4     the exam, the ACT test, at the school while we are there over

         5     the weekend, end quote.

         6                Two days later, on November 30, 2017, Singer forwarded

         7     his bookkeeper the following message from McGlashan:              Quote,

         8     can you send me the details where I send the 50 payment and who

         9     I make it out to, et cetera, end quote.         Later that day,

03:22   10     Singer's bookkeeper e-mailed McGlashan a $50,000 invoice from

        11     Singer's nonprofit entity, the Key Worldwide Foundation, or

        12     KWF, for payment regarding West Hollywood Prep.

        13                On December 1, 2017, the ACT e-mailed Dvorskiy a

        14     confirmation that McGlashan's son's exam would take place at

        15     the West Hollywood test center starting on December 9, 2017.

        16     Dvorskiy, in responding to that e-mail, again certified he

        17     would abide by ACT's test coordinator policy and the ACT

        18     administrator manual when administering his son's --

        19     McGlashan's son's exam.      Dvorskiy further certified that he

03:22   20     would, quote, ensure that the test materials are kept secure

        21     and confidential, used for this examinee only, and return the

        22     ACT immediately after testing, end quote.

        23                On December 4, 2017, McGlashan directed his assistant

        24     to book a hotel room for the night of Friday, December 8, 2017,

        25     in Beverly Hills and to, quote, make sure they FedEx the check
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 19 of 25
                                                                                       19




         1     to the Key Foundation, end quote.        McGlashan further directed

         2     his assistant to book a flight from San Francisco to

         3     Los Angeles, leaving on Friday at 6:30 p.m. and returning the

         4     next day in the early afternoon.

         5                On December 6, 2017, McGlashan made a purported

         6     donation of $50,000 to KWF from his personal charitable

         7     donation fund.     Two days later, on the evening of December 8th,

         8     McGlashan and his son flew to Los Angeles.         The following day

         9     McGlashan brought his son to the West Hollywood test center

03:23   10     where Dvorskiy was present to administer the exam for

        11     McGlashan's son and two other students working with Singer.

        12                McGlashan's son completed the exam in a few hours and

        13     did not use the 2 days allotted to him by the ACT.          Dvorskiy,

        14     in violation of the ACT, Inc.'s policies and procedures and his

        15     duty of honest services to the ACT, Inc. allowed Riddell to

        16     purport to proctor the ACT exam for McGlashan's son and

        17     thereafter correct his answers, thereby fraudulently earning

        18     McGlashan's son a near perfect score of 34.         McGlashan and his

        19     son then flew back to San Francisco on a prearranged flight.

03:24   20                On December 13, 2017, Dvorskiy sent McGlashan's son's

        21     completed ACT exam by FederalExpress to ACT, Inc. in Iowa City.

        22     Accompanying the exam was a form called the ACT Administration

        23     Exams and Payment Report.       That form falsely stated that the

        24     exam had been administered over 2 days, December 9th and 10th,

        25     2017.   This report also falsely stated that another employee at
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 20 of 25
                                                                                        20




         1     the West Hollywood test center, rather than Dvorskiy, had

         2     administered McGlashan's son's exam.

         3                On December 15, 2017, Singer caused KWF to pay

         4     Dvorskiy $40,000 for facilitating Riddell's cheating on behalf

         5     of McGlashan's son and other students.

         6                On December 16, 2017, Singer caused KWF to pay Riddell

         7     $35,000 for correcting the answers for McGlashan's son and for

         8     other students.

         9                On January 10, 2018, which was the day that

03:25   10     McGlashan's son's ACT score became available online, McGlashan

        11     sent a text message to Singer stating, quote, you have a very

        12     relieved and motivated young man, exclamation point.              Very

        13     grateful, end quote.      Singer replied, "Thank you.      It takes a

        14     lot of pressure off."      McGlashan responded, "Yes."

        15                On October 24, 2018, the ACT score Riddell secretly

        16     obtained on behalf of McGlashan's son was submitted to various

        17     colleges and universities in connection with his applications,

        18     including Northeastern University in Boston.         These scores were

        19     submitted via an interstate wire communication.          McGlashan also

03:26   20     discussed with Singer the accommodations that would be required

        21     for his two younger children to engage in the exam cheating

        22     scheme.

        23                THE COURT:    All right.    Mr. McGlashan, do you have

        24     anything to add to what Mr. O'Connell says the government would

        25     be able to prove if this matter were to go to trial?
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 21 of 25
                                                                                    21




         1                THE DEFENDANT:    No, I do not, your Honor.

         2                THE COURT:    Do you disagree with anything he says the

         3     government would be able to prove?

         4                THE DEFENDANT:    No, I do not, your Honor.

         5                THE COURT:    I would ask my deputy clerk to inquire of

         6     the defendant how he now wishes to plead.

         7                THE CLERK:    Mr. McGlashan, as to Count 7 of the Fourth

         8     Superseding Indictment charging you with wire fraud and honest

         9     services wire fraud, aiding and abetting, in violation of

03:27   10     Title 18 of the United States Code Section 1341 and 1346 and 2,

        11     you have previously pled not guilty.        Do you now wish to change

        12     your plea?

        13                THE DEFENDANT:    I do.

        14                THE CLERK:    What say you now as to Count 7 of the

        15     Fourth Superseding Indictment; guilty or not guilty?

        16                THE DEFENDANT:    Guilty.

        17                THE CLERK:    Thank you.

        18                MR. O'CONNELL:    Your Honor, if I may.      We asked if he

        19     was pleading guilty to mail fraud and I think he's actually

03:27   20     pleading guilty to wire fraud.        So it's 1343, I believe.

        21                THE COURT:    With that correction to the cite that the

        22     deputy clerk made, the cite should be to Section 1343, is that

        23     correct?

        24                MR. O'CONNELL:    That is correct, your Honor.

        25                THE COURT:    Understanding that, do you plead guilty,
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 22 of 25
                                                                                   22




         1     Mr. McGlashan?

         2                THE DEFENDANT:    Yes, your Honor.

         3                THE COURT:    That being so, it is the finding of the

         4     Court in the case of the United States versus William

         5     McGlashan, Junior that the defendant is fully competent and

         6     capable of entering an informed plea and that his plea of

         7     guilty is a knowing and voluntary plea, supported by an

         8     independent basis in fact, containing each of the essential

         9     elements of the offense charged.        His plea is therefore

03:28   10     conditionally accepted pending my receipt of the Presentence

        11     Report.

        12                As I said before, the Court will accept or reject the

        13     defendant's guilty plea after consideration of that Presentence

        14     Report and inform the defendant accordingly.         A written

        15     Presentence Report will be prepared for me, Mr. McGlashan, by

        16     the Probation department.       You will be asked to give

        17     information for that report, and your attorney may be present

        18     if you wish.     Both you and your attorney will be given the

        19     opportunity to read that Presentence Report before the

03:29   20     sentencing hearing.      At the sentencing hearing itself, not only

        21     your attorney but you will be afforded the opportunity to

        22     speak.    Do you understand all of that?

        23                THE DEFENDANT:    Yes, your Honor.

        24                THE COURT:    I'll ask my deputy to give us a proposed

        25     date for sentencing.
             Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 23 of 25
                                                                                      23




         1                THE CLERK:    Yes, your Honor.    Wednesday, May 12, 2021,

         2     at 3:00 p.m.

         3                THE COURT:    Wednesday, May 12, 2021, at 3:00 p.m.        Any

         4     known conflicts, either Mr. Pirozzolo or Mr. Hueston?

         5                MR. PIROZZOLO:    None here, your Honor.

         6                MR. HUESTON:    It's Mr. Hueston speaking.      No, your

         7     Honor.

         8                THE COURT:    Mr. O'Connell?

         9                MR. O'CONNELL:    No.    No conflicts, your Honor.

03:30   10                THE COURT:    Then that will be the date for sentencing,

        11     Wednesday, May 12, 2021, at 3:00 p.m.        I have received a letter

        12     from Probation with respect to the defendant's compliance with

        13     his conditions of release.       I understand those same conditions

        14     apply.    Is that correct, Mr. O'Connell?

        15                MR. O'CONNELL:    That is correct, your Honor.

        16                THE COURT:    And do you understand those conditions to

        17     still apply, Mr. McGlashan?

        18                THE DEFENDANT:    Yes.

        19                THE COURT:    If you violate any of those conditions,

03:31   20     you can be punished.      And if you fail to appear for your

        21     sentencing on Wednesday, May 12th at 3:00 p.m., you will be

        22     subject to imprisonment.      Do you understand that?

        23                THE DEFENDANT:    Yes, your Honor.

        24                THE COURT:    Is there any further business then to come

        25     before the Court in these proceedings?         Mr. O'Connell?
     Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 24 of 25
                                                                         24




 1                MR. O'CONNELL:    No, your Honor.

 2                THE COURT:    Mr. Pirozzolo?

 3                MR. PIROZZOLO:    No, your Honor.

 4                THE COURT:    Mr. Hueston.

 5                MR. HUESTON:    No, your Honor.     Thank you.

 6                THE COURT:    Then we're adjourned.     Thank you.

 7                (Whereupon, the proceedings adjourned at 3:31 P.M.)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-10080-NMG Document 1761 Filed 02/17/21 Page 25 of 25
                                                                             25




 1                           C E R T I F I C A T E

 2

 3

 4     UNITED STATES DISTRICT COURT )

 5     DISTRICT OF MASSACHUSETTS         )

 6

 7

 8                 I, Kristin M. Kelley, certify that the foregoing is a

 9     correct transcript from the record of proceedings taken

10     February 10, 2021 in the above-entitled matter to the best of

11     my skill and ability.

12

13

14           /s/ Kristin M. Kelley                       February 17, 2021

15           Kristin M. Kelley, RPR, CRR                         Date
             Official Court Reporter
16

17

18

19

20

21

22

23

24

25
